UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Capital growth with current income as its secondary objective Net asset value December 31, 2014 Class IA: $9.99 Class IB: $9.88 Total return at net asset value MSCI EAFE Value (as of 12/31/14) Class IA shares* Class IB shares† Index (ND) 1 year –9.29% –9.49% –5.39% 5 years 25.87 24.34 24.14 Annualized 4.71 4.45 4.42 10 years 34.88 31.56 46.46 Annualized 3.04 2.78 3.89 Life 160.21 150.36 167.71 Annualized 5.46 5.23 5.65 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 6, 1998. The MSCI EAFE Value Index (ND) is an unmanaged index that measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Value Fund 1 Report from your fund’s manager How were stock market and economic conditions during the 12-month reporting period ended December 31, 2014? International stock markets finished the period in negative territory after posting positive returns during the first half of the year. Growth among the world’s economies began to diverge over the summer, with low inflation and weak manufacturing posing significant headwinds for Europe; Japan’s economy shrinking more than early estimates; China’s economy slowing; and a steady stream of positive data confirming the United States as a clear economic world leader. International equity market performance and currency fluctuations mirrored these macroeconomic changes. U.S. equity markets advanced, while stocks in developed and emerging markets faltered. How did this environment affect international valuestocks? Returns from international value stocks generally lagged those of stocks in U.S. markets. This underperformance was particularly pronounced in U.S. dollar terms, as the dollar strengthened significantly. Much of the dollar’s strength stemmed from the pace of the U.S. economy, which outperformed most of the world’s economies, including the eurozone, Japan, China, and emergingmarkets. After enjoying relatively supportive conditions and ample investment opportunities early in the period, value investors faced a less favorable market environment toward the end of 2014. Disappointing macroeconomic data in the eurozone, China, and Japan hindered growth. As is often the case when growth becomes harder to find, investors showed a clear preference for stocks of companies that demonstrated earnings growth and favorable forward visibility. Consequently, international value stocks underperformed their international growth counterparts. What is your outlook as we ed, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 27, 2015
